NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                       DEAN L. MAESTAS, Petitioner,

                                        v.

      THE INDUSTRIAL COMMISSION OF ARIZONA, Respondent.

             NACKARD BOTTLING CO., Respondent Employer

      SCF WESTERN INSURANCE COMPANY, Respondent Carrier.

                           No. 1 CA-IC 13-0056
                             FILED 5-15-2014
                    ________________________________

                Special Action – Industrial Commission
                     ICA Claim No. 20120-820377
                     Carrier Claim No. 12W00494
         The Honorable Layna Taylor, Administrative Law Judge

                            AWARD AFFIRMED


                                   COUNSEL

Dean L. Maestas, Holbrook
Petitioner

Industrial Commission of Arizona, Phoenix
Counsel for Respondent ICA

State Compensation Fund, Phoenix
By Deborah E. Mittelman
Counsel for Respondent Employer/Carrier
               MAESTAS v. NACKARD/SCF WESTERN
                      Decision of the Court



                     MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge Patricia A. Orozco and Judge Lawrence F. Winthrop
joined.


J O N E S, Judge:

¶1            Dean Maestas (Maestas) petitions this Court for special
action review of his Industrial Commission award finding him entitled to
two months compensation for a hernia injury pursuant to Arizona
Revised Statutes (A.R.S.) section 23-1043 (2014). 1 For the following
reasons, we affirm the award.

               FACTS 2 AND PROCEDURAL HISTORY

¶2           On January 14, 2012, while employed by Nackard Bottling,
Maestas sustained an industrial injury causing a hernia. Although Maestas
reported the injury to the store manager that same day, he did not file a
workers’ compensation claim at that time, seeking instead to have his
private insurance carrier cover the surgery. In July 2012, Maestas
underwent surgery to correct the hernia.

¶3            On March 19, 2012, Maestas completed an ICA worker’s
report of injury form. The Respondent insurance carrier, SCF Western
Insurance Company (SCF), ultimately accepted the claim by a Notice of
Claim Status issued June 29, 2012, which also informed Maestas that
compensation benefits for his claim were limited to two months as
provided by A.R.S. § 23-1043(2). The Notice of Claim further indicated
Maestas had received benefits for the two month period as SCF issued the
second month payment on April 18, 2012. Although Maestas did not
initially protest the Notice of Claim Status, he later filed a request for



1 Absent material revisions after the relevant dates, we cite the current
version of the statutes and rules unless otherwise indicated.
2 We examine the evidence in a light most favorable to upholding the

administrative law judge’s (ALJ) award. Lovitch v. Indus. Comm’n of Ariz.,
202 Ariz. 102, 105, ¶ 16, 41 P.3d 640, 643 (App. 2002).



                                    2
                MAESTAS v. NACKARD/SCF WESTERN
                       Decision of the Court

additional disability compensation pursuant to A.R.S. § 23-1061(J), and a
formal hearing was held on May 14, 2013.

¶4           At that hearing, Maestas argued he was entitled to more
than two months of benefits as he did not work for approximately six
months before his private insurance carrier “even decided to take care of
the surgery.” The ALJ found Maestas was not entitled to additional
temporary disability benefits as A.R.S. § 23-1043(2) limited the amount of
benefit compensation for non-traumatic hernia to two months regardless
of when injury related surgery was performed or issues related to claim
administration occurred. Maestas then filed a Request for Review.

¶5           The Decision Upon Review affirmed the earlier ruling,
finding A.R.S. § 23-1043 did not provide an exception permitting
additional payments of compensation benefits in cases where the
applicant encounters financial difficulties due to delay in private
insurance carrier approval of surgery. Maestas timely appealed to this
Court. We have jurisdiction pursuant to A.R.S. §§ 12-120.21(A)(2) (2014),
23-951(A) (2014), and Arizona Rule of Procedure for Special Actions 10.

                        STANDARD OF REVIEW

¶6           In reviewing findings and awards of the ICA, we defer to the
factual findings made by the ALJ, but review legal conclusions
independently. Young v. Indus. Comm’n of Ariz., 204 Ariz. 267, 270, ¶ 14, 63
P.3d 298, 301 (App. 2003). We will not reverse the award unless it is
“unsupportable by any reasonable theory of the evidence.” Wal-Mart v.
Indus. Comm’n of Ariz., 183 Ariz. 145, 147, 901 P.2d 1175, 1177 (App. 1995).

                               DISCUSSION

¶7            As an initial matter, Maestas’ opening brief fails to comply
with Arizona Rule of Civil Appellate Procedure 13(a) as it does not
contain a table of contents, table of citations, statement of the case,
statement of issues, argument including citations to relevant authority, or
conclusion stating the precise relief sought. As a self-represented litigant,
Maestas is held to the same standard of familiarity with required
procedures and the same notice of statutes and rules attributed to
qualified attorneys. Smith v. Rabb, 95 Ariz. 49, 53, 386 P.2d 649, 652 (1963).
Although we may consider Maestas’ failure to develop his argument
according to procedural rules as a waiver of those issues, we exercise our
discretion and address the issue raised within Maestas’ opening brief
upon its merits. Polanco v. Indus. Comm’n of Ariz., 214 Ariz. 489, 491 n.2, ¶
6, 154 P.3d 391, 393 n.2 (App. 2007); Adams v. Valley Nat’l Bank of Ariz., 139


                                      3
                MAESTAS v. NACKARD/SCF WESTERN
                       Decision of the Court

Ariz. 340, 342, 678 P.2d 525, 527 (App. 1984) (“[C]ourts prefer to decide
each case upon its merits rather than to dismiss summarily on procedural
grounds.”).

¶8             As Maestas’ opening brief does not contain a prayer for
relief, we construe his argument to assert he was due additional
compensation benefits for the six month period Maestas awaited his
private insurance carrier’s approval of the surgery. We disagree with that
assertion. A.R.S. § 23-1043(2) 3 provides compensation “not to exceed two
months” to claimants who have suffered a non-traumatic hernia. As such,
the Respondent carrier awarded Maestas the maximum compensation
benefits allowed by statute. Furthermore, as the language of the statute
indicates, claimants are compensated for “time lost,” presumably due to
the work-related injury, and not for time away from work caused by the
claimant’s delay in filing his worker’s report of injury or by any pre-claim
delay by a private insurance carrier in approving corrective surgery. See
Raban v. Indus. Comm’n of Ariz., 25 Ariz.App. 159, 161, 541 P.2d 950, 952
(1975) (“The purpose of Workmen’s [sic] Compensation legislation is not
to compensate for difficulty and pain, but for lost earning capacity.”).

                              CONCLUSION

¶9             As A.R.S. § 23-1043(2) limits the award for a non-traumatic
hernia to two months’ compensation, we affirm the ALJ’s application of
that statute in this case, and also affirm the ALJ’s denial of Maestas’ § 23-
1061(J) claim.




                                   :MJT




3  A.R.S. § 23-1043(2) specifically provides in relevant part: “[Non-
traumatic] hernias are considered to be aggravations of previous ailments
or diseases, and will be compensated as such for time lost only to a limited
extent . . . but for [sic] not to exceed two months.”



                                     4